UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6106



ANTHONY LEON HOOVER,

                                              Plaintiff - Appellant,

          versus


OFFICE OF THE PUBLIC DEFENDER; TODD L. BURKE,
Judge; ELIZABETH TOOMES; PANSY D. GLANTOR,
Assistant District Attorney; CLYDE SOUTHERN,
JR., Probation Officer,

                                           Defendants - Appellees.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-04-862)


Submitted:   May 12, 2005                     Decided:   May 18, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Leon Hoover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony Leon Hoover seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and dismissing

his complaint under 42 U.S.C. § 1983 (2000) without prejudice.                We

have   reviewed   the       record   and     find   no    reversible     error.

Accordingly, we affirm substantially on the reasoning of the

district court.      See Hoover v. Office of the Public Defender, No.

CA-04-862 (M.D.N.C. Jan. 4, 2005).            We also deny Hoover’s motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and     argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -